Citation Nr: 0732191	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for subcutaneous lumps, 
diagnosed as lipomas.

2.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1988 until November 
1988 and from December 1990 until June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Offices (ROs) in Philadelphia, Pennsylvania, and 
Newark, New Jersey.  

The veteran submitted evidence in January 2007, after 
certification of the appeal to the Board.  However, this 
submission was accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.  Therefore, this material 
may be reviewed by the Board in the first instance here.

The veteran testified before the undersigned Acting Veterans 
Law Judge in January 2007.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
veteran's current subcutaneous lumps are causally related to 
active service.

2.  An in-service subcutaneous lump has been found to be 
unrelated to the veteran's current subcutaneous lumps.

3.  Throughout the rating period on appeal, the competent 
evidence of record demonstrates serious PTSD symptoms, 
including intrusive thoughts, poor sleep, explosive 
outbursts, anxiety, panic attacks, depression, and 
hypervigilance, but does not reveal impairment in thought or 
communication, grossly inappropriate behavior, persistent 
danger of hurting oneself or others, disorientation to time 
or place, or memory loss for names of close relatives, one's 
own occupation or one's own name.  


CONCLUSIONS OF LAW

1.  Subcutaneous lumps, diagnosed as lipomas, were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

Here, with respect to the veteran's PTSD claim, he is 
appealing the initial rating assignment.  In this regard, 
because the June 2004 rating decision granted the veteran's 
claim of entitlement to service connection for PTSD, that 
claim is now substantiated.  As such, his filing of a notice 
of disagreement as to the June 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disability at issue (38 
C.F.R. § 4.130, DC 9411), and included a description of the 
rating formulas for all possible schedular ratings under that 
diagnostic code.  The appellant was thus informed of what was 
needed not only to achieve the next-higher schedular rating, 
but also to obtain all schedular ratings above the evaluation 
that the RO had assigned.    Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher rating for the service-connected disability 
at issue.  

Regarding the veteran's skin claim, VA satisfied its duty to 
notify by means of an April 2002 letter from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Moreover, subsequent correspondence 
in July 2006 informed the veteran of the laws pertaining to 
disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In this case, the content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, the Board 
has overcome the prejudicial notice to the appellant and the 
Board can proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, to include reports 
from the Patterson Army Hospital at Fort Monmouth, New 
Jersey.  Moreover, the record contains reports of VA and 
private post service treatment and examination.  
Additionally, lay statements from the veteran's employer and 
significant other are of record.  Further, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at RO hearings and at a 
January 2007 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service Connection for Subcutaneous Lumps

The veteran is claiming entitlement to service connection for 
subcutaneous lumps.  He contends that this disability was 
incurred during service due to exposure to chemical agents.  

At the outset, the Board notes that service connection for 
scar, residuals of excision of lipoma from right anterior 
abdomen, was granted in a July 2006 rating decision.  
Although relating to the skin, that allowance for the scar is 
not found to satisfy the veteran's claim of entitlement to 
service connection for subcutaneous lumps, which involve 
distinct symptomatology.  

It is observed that the veteran had active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  As such, he is recognized as a Persian Gulf veteran.  
See 38 C.F.R. § 3.317(d)(1).

It is further noted that a Persian Gulf veteran shall be 
service-connected for objective indications of chronic 
disability resulting from an illness manifested by one or 
more presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  

In addition, signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317.

In the present case, the veteran's subcutaneous lumps are not 
an undiagnosed illness.  Rather, a VA examiner in May 2006 
rendered a diagnosis of lipomas.  As such, a grant of service 
connection under 38 C.F.R. § 3.317 is not possible here.  

The Board will also evaluate the claim under the provisions 
of 38 C.F.R. § 3.303, concerning direct service connection on 
a nonpresumptive basis.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
examination dated in May 2002 indicates subcutaneous lumps.  
These were again noted upon subsequent examination in March 
2005.  Therefore, the first element of a service connection 
claim is deemed satisfied here.  However, as will be 
discussed below, the remaining criteria necessary to 
establish service connection have not been met.  

A review of the service medical records reveals treatment for 
a small lipoma of the right abdominal wall in May 1991.  
However, the competent evidence does not demonstrate that the 
lipoma treated during service was causally related to the 
veteran's current lipoma.  Rather, the evidence indicates 
that, following separation from active service in June 1991, 
there is no documentation of subcutaneous lumps or other 
findings of lipoma until a VA examination in May 2002.  

In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, no competent evidence of 
record causally relates the currently diagnosed lipomas to 
active duty.  To the contrary, the VA examiner in June 2006 
commented that lipomas are benign fatty growths that are not 
uncommon in the general population.  He added that the lipoma 
excised in 1991, during the veteran's active service, had no 
bearing on the new lipomas.

In addition, the Board has considered the veteran's 
statements and sworn testimony asserting a relationship 
between his subcutaneous lumps and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence of record fails to establish that 
the veteran's current subcutaneous lumps, diagnosed as 
lipomas, were incurred.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Increased Rating for PTSD

The veteran is claiming entitlement to a rating in excess of 
70 percent for his service-connected PTSD.  The Board notes 
that the veteran's claim is an appeal from the initial 
assignment of a disability rating.  As such, the claim 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a 70 percent evaluation is warranted 
where the evidence shows occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In order to achieve the next-higher 100 percent rating under 
DC 9411, the evidence must establish total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Board has reviewed the evidence of record and finds no 
support for the assignment of a higher disability evaluation 
for any portion of the rating period on appeal.  For example, 
the competent evidence does not demonstrate gross impairment 
in thought processes or communication.  To the contrary, a VA 
outpatient treatment report dated in September 2001 indicated 
that there were no cognitive defects.  Subsequent VA clinical 
records dated in 2001 and 2002 indicate that the veteran's 
speech was clear, logical and goal-directed.  His insight and 
judgment were deemed to be fair.  

Furthermore, VA examination in May 2002 revealed that his 
thought processes and thought content were normal.  Insight 
and judgment were again fair.  VA examination in March 2004 
again revealed normal speech, normal thought processes and 
normal thought content.  Subsequent VA clinical records dated 
from 2004 through 2006 reflected logical, coherent, and goal-
directed speech and thinking.  

The competent evidence also fails to establish persistent 
delusions or hallucinations.  In fact, the veteran 
consistently denied any delusions and hallucinations in the 
treatment records throughout the rating period on appeal.  
Furthermore, VA examination in May 2002 and March 2004 
indicated that there were no perceptual problems.  

The evidence of record also fails to reveal disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  To the contrary, the treatment 
and examination reports repeatedly indicated that the veteran 
was fully oriented.  Some memory problems were noted.  For 
example, his memory was zero out of three on a recall test 
during the May 2002 VA examination.  Nevertheless, the extent 
of his memory deficit does not rise to the level contemplated 
for a 100 percent evaluation under the general rating formula 
for mental disorders. 

The Board does acknowledge the veteran's very significant 
PTSD symptomatology as demonstrated in the record.  At the 
hearing before the Board, he was distracted, soft-spoken, and 
lacked eye contact.  In addition, communications from the 
N.D.E., who had lived with the veteran for several years, and 
from his employer clearly indicate the veteran's 
distractedness, unreliability, difficulty in maintaining his 
hygiene, poor sleep, and his explosive outbursts.  
Additionally, the letters from N.D.E. also reveal the 
veteran's isolative tendencies and perimeter guarding 
behaviors.  Moreover, the veteran described his difficulties 
in the household and at work at his January 2007 hearing 
before the undersigned.  

Furthermore, the objective evidence reveals hypervigilance 
and exaggerated startle, intrusive thoughts, anxiety, 
depression, and panic attacks.  The record also indicates 
grossly appropriate behavior, in that the veteran shot his 
two dogs in his company's equipment storage yard.  Finally, 
while the veteran consistently denied suicidal and homicidal 
ideation throughout the treatment and examination reports, 
the veteran explained in a statement received in January 2007 
that he had attempted suicide in October 2006 by deliberately 
crashing his motorcycle, but no police report was filed.  
This motorcycle crash was again discussed at the January 2007 
hearing before the undersigned, where the veteran reiterated 
that he was trying to harm himself by crashing his 
motorcycle.    

While carefully considering the facts detailed above, the 
Board nevertheless finds that such serious symptomatology 
have been accounted for in the 70 percent evaluation assigned 
throughout the rating period on appeal and that the overall 
weight of the evidence does not reveal a disability picture 
most nearly approximated by the next-higher 100 percent 
rating.  

In further finding against assignment of the next-higher 100 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  GAF is a 
scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale 
may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

In the present case, the evidence throughout the rating 
period on appeal reveals GAF scores ranging from 90 to 45.  
In this regard, it is noted that GAF scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Given that a number of the GAF assessments here exceeded 50, 
those scores would not be supportive of a 100 percent 
disability rating.  

However, the Board must still determine whether the scores of 
45 and 50, reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job), justify 
a staged rating for a portion of the rating period on appeal, 
as permitted under Fenderson v. West, 12 Vet. App. 119 
(1999).

While the GAF scores of 45 and 50 do indicate severe 
problems, the Board nevertheless finds that there is no 
period under consideration in which the veteran's disability 
picture is most nearly approximated by the 100 percent 
evaluation.  Again, at no point during the rating period on 
appeal was the veteran less than fully oriented, illogical, 
incoherent, psychotic, or delusional, the hallmarks of a 100 
percent disability rating.  

Based on the foregoing, there is no basis for an initial 
evaluation in excess of 70 percent for the veteran's PTSD for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Service connection for subcutaneous lumps is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


